Case: 21-11132       Document: 00516465658           Page: 1      Date Filed: 09/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 21-11132                             September 9, 2022
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Danny Lee Gollihugh,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                  No. 5:21-CR-7-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Danny Gollihugh pleaded guilty of possessing an unregistered firearm
   and was sentenced, above the advisory guidelines range, to 84 months of
   imprisonment. Gollihugh contends that the district court erred in relying on
   his pending criminal charges in determining that an upward variance was


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11132      Document: 00516465658            Page: 2    Date Filed: 09/09/2022




                                      No. 21-11132


   warranted. In this regard, the presentence report (“PSR”) listed pending
   criminal charges related to (1) harassment and menacing in Colorado, (2) a
   shootout that was also considered relevant conduct for the instant offense,
   (3) drug possession, and (4) firearm possession.
          We assume, without deciding, that Gollihugh preserved his argu-
   ments generally challenging the district court’s reliance on his pending
   charges and, more specifically, questioning the evidence supporting his guilt
   for his pending Colorado assault-related charges and his shootout-related
   charges. See United States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010).
   But because, in the district court, Gollihugh raised no specific argument
   related to the reliability of the information supporting his drug and firearm
   possession charges, we review those challenges for plain error only. See
   United States v. Zarco-Beiza, 24 F.4th 477, 480–82 & n.4 (5th Cir. 2022).
          To demonstrate plain error, Gollihugh must show, inter alia, a for-
   feited error that is clear or obvious. See Puckett v. United States, 556 U.S. 129,
   135 (2009). If he makes that showing, we have discretion to remedy the
   error “only if [it] seriously affect[s] the fairness, integrity or public reputa-
   tion of judicial proceedings.” Id. (internal quotation marks and citation
   omitted).
          We review claims of procedural error de novo and the district court’s
   factual findings for clear error. United States v. Harris, 702 F.3d 226, 229
   (5th Cir. 2012). “[S]entencing facts must be established by a preponderance
   of the evidence.” United States v. Johnson, 648 F.3d 273, 277 (5th Cir. 2011).
          “It is well-established that prior criminal conduct not resulting in a
   conviction may be considered by the sentencing judge.” United States v.
   Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). But “arrests, standing
   alone, do not constitute reliable information for sentencing purposes.” John-
   son, 648 F.3d at 276 (internal quotation marks, citation, and brackets omit-




                                           2
Case: 21-11132       Document: 00516465658           Page: 3     Date Filed: 09/09/2022




                                      No. 21-11132


   ted). “When the PSR also contains a factual recitation of the defendant’s
   conduct that gave rise to a prior unadjudicated arrest,” the district court can
   consider the information if “that factual recitation has an adequate evidenti-
   ary basis with sufficient indicia of reliability.” Harris, 702 F.3d at 231. If the
   factual recitation is sufficiently reliable, the defendant must offer rebuttal
   evidence. Harris, 702 F.3d at 230. And “even when a PSR provides a more
   detailed factual recitation of the conduct underlying an arrest, if that recita-
   tion lacks sufficient indicia of reliability then it is error for the district court
   to consider it at sentencing—regardless of whether the defendant objects or
   offers rebuttal evidence.” United States v. Fields, 932 F.3d 316, 320 (5th Cir.
   2019) (internal quotation marks and citation omitted).
          The PSR contained detailed factual recitations of the events and
   investigations leading to the pending charges. Thus, Gollihugh’s general
   suggestion that the district court improperly relied merely on the fact that he
   was arrested and charged with those offenses lacks merit. See Fields, 932 F.3d
   at 320–24.
          Gollihugh’s theories about his specific pending charges also fail. First,
   the record does not show that in determining the sentence, the district court
   relied on a finding that Gollihugh committed the Colorado harassment and
   menacing offenses or on the conduct underlying them. Thus, there was no
   error related to those charges. Second, the court considered Gollihugh’s
   conduct during the shootout—specifically, that he brandished a gun and
   attempted to fire it—both as part of the nature and circumstances of the
   instant offense and as part of Gollihugh’s history and characteristics. In light
   of the circumstances and the fact that Gollihugh presented no rebuttal evi-
   dence, the district court did not err in determining that Gollihugh’s proffered
   self-defense argument did not prevent the district court from considering this
   conduct. See Harris, 702 F.3d at 230.




                                            3
Case: 21-11132      Document: 00516465658           Page: 4   Date Filed: 09/09/2022




                                     No. 21-11132


          Third, contrary to Gollihugh’s contentions, the district court appro-
   priately credited the PSR’s factual recitation, which was derived from police
   reports, related to his drug possession charge. See Fields, 932 F.3d at 320.
   Thus, the court did not plainly err in relying on that information. See Puckett,
   556 U.S. at 135. Fourth, and finally, Gollihugh fails to show that the district
   court committed a clear or obvious error in finding that the facts described in
   the PSR demonstrated, by a preponderance of the evidence, that Gollihugh
   possessed a firearm as alleged in another pending charge. See id.; Johnson,
   648 F.3d at 277; United States v. Huntsberry, 956 F.3d 270, 279 (5th Cir.
   2020) (describing standard for constructive possession of firearm).
          AFFIRMED.




                                          4